               Case 1:19-cv-09496-GBD-GWG Document 77-2 Filed 08/30/20 Page 1 of 2


LEE Peter Y

From:                              Cliff Katz <ckatz@platzerlaw.com>
Sent:                              Wednesday, March 18, 2020 5:07 PM
To:                                LEE Peter Y
Subject:                           FW: Activity in Case 1:19-cv-09496-GBD-GWG Sungjin Inc Co., Ltd. et al v. Bag Studio,
                                   LLC et al Order


Peter
I saw the requirement of the court
And to assist you with the issue on bag studio LLC
Bag studio llc has two members:

      1. Kenneth Horowitz a NY resident
And
      2. Chan Ping Kei, also known as Wilson Chan is a citizen of Hong Kong, China.

Cliff A. Katz, Esq.
A Member of The Firm
Platzer, Swergold,Levine,
Goldberg, Katz & Jaslow, LLP
475 Park Avenue, South
New York, New York 10016
Telephone: (212) 593-3000
Facsimile: (212) 593-0353
ckatz@platzerlaw.com



This message and any attachment are confidential and may be privileged or otherwise
protected from disclosure. If you are not the intended recipient, please telephone or
email the sender and delete this message and any attachment from your system. If you are
not the intended recipient you must not copy this message or attachment or disclose the
contents to any other person.

CIRCULAR 230 DISCLOSURE: Pursuant to Regulations Governing Practice Before the Internal
Revenue Service, any tax advice contained herein is not intended or written to be used
and cannot be used by a taxpayer for the purpose of avoiding tax penalties that may be
imposed or promoting, marketing or recommending to another party any transaction
or matter addressed herein.



From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Sent: Wednesday, March 18, 2020 4:53 PM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 1:19-cv-09496-GBD-GWG Sungjin Inc Co., Ltd. et al v. Bag Studio, LLC et al Order


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                                     U.S. District Court

                                                             1
               Case 1:19-cv-09496-GBD-GWG Document 77-2 Filed 08/30/20 Page 2 of 2
                                            Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 3/18/2020 at 4:53 PM EDT and filed on 3/18/2020
Case Name:          Sungjin Inc Co., Ltd. et al v. Bag Studio, LLC et al
Case Number:        1:19-cv-09496-GBD-GWG
Filer:
Document Number: 43

Docket Text:
ORDER: Accordingly, the plaintiff is directed to file an affidavit on or before April 7, 2020,
indicating whether Bag Studio, LLC is a legal entity. If it is a legal entity, the affidavit shall set
forth (1) the names of each of its members, (2) the citizenship of each of its members, and (3)
what facts indicate that the conduct by Kenneth Horowitz alleged in the SAC was in
hisindividual capacity and did not reflect conduct by Bag Studio, LLC. The basis for the
affiant's knowledge as to any of these matters shall also be set forth. SO ORDERED. (Signed
by Magistrate Judge Gabriel W. Gorenstein on 3/18/2020) (ama)


1:19-cv-09496-GBD-GWG Notice has been electronically mailed to:

Peter Y Lee    peter.lee@leeadvocates.com, leepym3@gmail.com

Jisang Kim     attorneyjskim@gmail.com

1:19-cv-09496-GBD-GWG Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=3/18/2020] [FileNumber=23750008-
0] [56fce551fafe06595c97caf1df02dd758f88f389f921a73465dc12e7e5e1136c13
b75ff3564b38959375200016f3ee341eef0f1070b94b301e321a3f7657432f]]




                                                           2
